Barrett, J.
The statute, for the violation of which this prosecution was instituted, prohibits any sale or furnishing of intoxicating liquors; with provisions by which, for certain *588specified purposes, they may be sold without incurriag the penalties.
It has been decided that it is not necessary for the prosecution to prove that the respondent had not lawful authority to sell, that the fact of having such authority is matter of defence, after the fact of selling has been proved. It is obvious that, in order to constitute a defence, the necessary lawful authority implies not only the holding of the office of town agent, but that the acts complained of were such as the statute permits-. It may be true that, when the fact is admitted or proved of the respondent’s having such agency at the time those acts were done, the presumption would arise that they were lawfully done. But such presumption may be met by evidence tending to show that they were not done for any of the purposes permitted by the statute. If not so done, then the defence would fail, unless it should appear that the respondent acted upon warrantable grounds, and in good faith, in reference to the purposes for which the law permits him to make"sales of intoxicating liquors.
Section 3 of the act of 1855 contemplates that the agent may be imposed upon by false representations, as to the purpose for which the liquor applied for is intended to be used, and guards, by penalty, against the attempt to practice it. But nowhere does the statute upon this subject countenance the idea, that the agent may sell for other than the permitted purposes, where there is not only no representation that liquors are wanted fon any of those purposes, but nothing is said or done having a tendency to induce the agent to suppose so
The fact that purchasers are respectable and temperate men, and never get intoxicated, can not bear on the purpose for which they may want to purchase liquor; for such men are as likely to want it to drink, when well, as to use it for any of the permitted purposes.
In the present case there is no evidence tending to show that any one represented, or pretended, or in any way gave the respondent to understand that the liquor was wanted for any ’of the purposes for which he was authorized to sell it; but the evidence tends to show that he was either directly told, or *589left reasonably to infer, that it was wanted for the purpose of drinking, and not “ for medicinal, chemical or mechanical purposes only.”
Under the structure and provisions of the statute, having reference particularly to sections 1, 3 and 5, of the act of 1852, and section 8 of No. 2, act of 1855, the true view seems to be, that it is incumbent on the agent to sell no liquor unless upon an application for it for an authorized purpose, and upon a representation reasonably inducing the belief that it is wanted for such purpose only ; that if he takes upon himself to sell without such application and representation, and without any inquiry, and in fact the liquor is wanted and used for drink, and not for such lawful purpose, he would be - guilty of a violation of the law, as much so as if he were not agent. If there is no such application and representation, he has nothing before him tending to constitute a case within the lawful scope of his jurisdiction as agent, and therefore should properly be left to the hazard of falling outside of the protection of the law.
This case can not properly be regarded as standing upon the same principle as some of the common law crimes, in which guilty knowledge is essential. The law in this case charges the agent with an affirmative duty, to sell for the specified purposes only; and it seeks to protect him from being imposed upon by false representations as to such purposes. If no representations are made, and nothing is done tending to impose on him a false belief, and without any inquiry, or reason for believing that the liquor is wanted for a lawful purpose, he makes a sale, he stands chargeable with a guilty ignorance, — a guilty negligence, which should preclude him from official protection. The principle of Adams v. Nichols, 1 Aik. 316, cited by counsel for the respondent, though a civil case, seems to countenance this view.
The evidence offered as to the reputation of the respondent, seems to us to have no pertinency to the case, as made by the other evidence. If there had been some evidence tending to show that the respondent had been misled, and the question had properly arisen, whether he had exercised due caution and prudence, and the requisite good faith, it might possibly have merited a different consideration.
*590In thus presenting our views, it has been assumed, (though, the papers furnished do not show,) that the jury found the respondent guilty for only such instances of selling as the evir dence showed to be for unlaw.ul purposes.
On the whole, we think the county court gave a charge to the jury that is sound in its law, salutary in its morality, and called for by the state of the evidence.
The defendant takes nothing by his exceptions, and the judgment is affirmed, with costs. *